                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
CHERYL FLANAGAN,                                                DOC #: _________________
                                                                DATE FILED: __1/15/2020_______
                     Plaintiff,

              -against-                                          19 Civ. 8201 (AT) (RWL)

HILTON RESORT CORPORATION,                                               ORDER

                Defendant.
ANALISA TORRES, District Judge:

       On November 22, 2019, Defendant moved to dismiss the complaint. ECF No. 15. On
January 15, 2020, Defendant requested leave to withdraw that motion in light of further
developments in the case that they admit rendered the motion moot. ECF No. 19. Having
reviewed Defendant’s submissions, leave to withdraw the motion is GRANTED.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 15 and 19. The
Clerk of Court is further directed to mail a copy of this order to Plaintiff pro se.


       SO ORDERED.

Dated: January 15, 2020
       New York, New York
